Citation Nr: 0423976	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  99-04 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for joint pain.

2. Entitlement to service connection for memory loss.

3. Entitlement to service connection for skin rash.

4. Entitlement to service connection for blurred vision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from August 1990 to March 
1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Montgomery, Alabama, Regional Office (RO) that denied service 
connection for joint pain, memory loss, skin rash, and 
blurred vision.  The veteran has been represented by the 
Disabled American Veterans throughout this appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on his part.


REMAND

The veteran has asserted on appeal that he manifests symptoms 
related to the Gulf War Syndrome.  In May 2002, the RO 
requested VA examinations to assess the veteran's contention.  
A June 2002 VA summary report shows that the veteran failed 
to report to the examinations.  A notice of the date and 
place of VA examinations is not associated with the claims 
folder; thus, it appears that VA never provided the veteran 
with a notice.  Under VA law, the veteran is entitled to a 
notice of any decision made by VA affecting the payment of 
benefits or granting of relief.  38 C.F.R. § 3.103 (2003).  
Therefore, the Board finds that the veteran should be 
afforded with another opportunity to report to VA 
examinations.

Under the circumstances, this case is remanded for the 
following:  

1.  Ensure that the notification requirements set 
forth in 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) and 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003) are fully complied with and satisfied.  The 
veteran should also be asked to provide any 
evidence in his possession that pertains to the 
claim.  

2.  The RO should also request that the veteran 
provide information as to all treatment of joint 
pain, memory loss, skin rash, and blurred vision, 
including the names and addresses of all health 
care providers, clinics, and hospitals, and the 
approximate dates of treatment.  Upon receipt of 
the requested information and the appropriate 
releases, the RO should contact all identified 
health care providers, clinics, and hospitals and 
request that they forward copies of all available 
clinical documentation pertaining to treatment of 
the veteran for incorporation into the record.  

3.  The RO should then request that copies of all 
VA documentation pertaining to treatment of the 
veteran's joint pain, memory loss, skin, rash and 
blurred vision, which is already not of record, be 
forwarded for incorporation into the record.

4.  Once the above development is completed, 
schedule VA examinations to determine the nature of 
any joint pain, memory loss, skin rash, and blurred 
vision.  All indicated tests and studies should be 
accomplished and the findings then reported in 
detail.  Send the claims folder to the examiner(s) 
for review.  The examination report should 
specifically state that such a review was 
conducted.  A report which includes complete 
rationales for all conclusions reached should be 
provided.  

The examiner(s) should address the following 
questions:

Are the veteran's complaints of joint pain, memory 
loss, skin rash, and blurred vision associated with 
a known clinical diagnosis?  If the symptoms are 
associated with a known clinical diagnosis, for 
each diagnosed disorder address whether it is more 
likely than not (i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) that any 
identified joint pain, memory loss, skin rash, or 
blurred vision a) had its onset during active 
service; b) are etiologically related to in-service 
diagnoses of eye disorder or skin rash; or c) is in 
any other way causally related to active service?  

If the symptoms cannot be associated with a known 
clinical diagnosis, specify whether the veteran 
has objective indications of a chronic disability 
resulting from an illness manifested by joint 
pain, memory loss, skin rash, and blurred vision, 
as established by history, physical examination, 
and laboratory tests, that have either (1) existed 
for 6 months or more, or (2) exhibited 
intermittent episodes of improvement and worsening 
over a 6-month period?  

If the examiner(s) cannot offer an opinion that 
fact must be noted and an explanation provided why 
the opinion cannot be provided.  If further 
specialty studies are necessary they must be 
provided.

5.  The RO should provide the veteran with adequate 
notice of the date and place of any VA examination.  
A copy of all notifications must be associated with 
the claims folder.  The veteran is hereby advised 
that failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claims.  38 C.F.R. § 3.655 
(2003).

6.  Thereafter, readjudicate the claims for service 
connection.  If any remain denied, provide the 
veteran and his representative with a supplemental 
statement of the case.  The supplemental statement 
of the case must contain notice of all relevant 
actions taken on his claims, including a summary of 
the evidence and discussion of all pertinent legal 
authority.  Allow an appropriate period for 
response before the case is returned to the Board 
for further review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

